PER CURIAM.
An inspection of the record in this case discloses the fact that there were no exceptions properly taken in the court below, upon which to base a bill of exceptions. It appears that an objection was taken to the testimony of the witness Lyde, but no exception was taken and allowed. This, is equally true in regard to certain letters that were offered in evidence by the defendant in error, but there is not a single exception to any of the rulings of the •court, and we are therefore unable to consider the same.
An objection to testimony unaccompanied by an exception cannot be considered by the court. Such being the case, there is nothing upon which to predicate a writ of error, and the case is therefore remanded, and the judgment of the court below affirmed.
Affirmed.